El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
De conformidad con las disposiciones del inciso 5 del ar-tículo 2 de la Ley Hipotecaria (Estatutos de 1911, 6686) los contratos de arrendamiento por un término menor de seis años pueden ser inscritos si contienen un “convenio expreso *19de las partes para que se inscriban.” Un registrador inte-rino de la propiedad se negó a inscribir nna escritura notarial en qne los arrendatarios ratificaban nn contrato de arren-damiento celebrado por ellos anteriormente. La razón dada fue qne el contrato original no contenía el pacto especial exi-gido por el artículo 2, supra. El contrato original lee en parte como sigue (bastardillas nuestras):
“The parties hereto for the consideration hereinafter mentioned •covenant, and agree as follows:
“6.The lessor shall pay all taxes and water rates, and shall have this lease duly recorded, . . .”
Creemos que con esto se cumplió suficientemente el requi-sito estatutario.

Bebe revocarse la nota recurrida.